Citation Nr: 1200892	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  10-33 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for vertigo with a loss of balance.

2.  Entitlement to an increased rating for service-connected major depressive disorder, currently evaluated as 20 percent disabling prior to June 21, 2011, and as 40 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from July 1953 to July 1957. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Muskogee, Oklahoma, Regional Office (RO), of the Department of Veterans Affairs (VA).  

In August 2010, the Veteran indicated on his appeal form (VA Form 9) that he desired a videoconference hearing before a Veterans Law Judge.  However, in a statement received by the RO in October 2011, the Veteran stated that he wished to withdraw his request for a hearing.  See 38 C.F.R. § 20.702(e) (2011).  Accordingly, the Board will proceed without further delay.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating for service-connected major depressive disorder, evaluated as 20 percent disabling prior to June 21, 2011, and as 40 percent disabling thereafter, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The Veteran does not have vertigo with a loss of balance due to his service, or that was caused or aggravated by a service-connected disability. 






CONCLUSION OF LAW


Vertigo with a loss of balance was not caused by service, or caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he has vertigo with a loss of balance due to his service, to include as secondary to service-connected disability.  Primarily, he asserts that he has the claimed condition due to his service-connected bilateral hearing loss and tinnitus.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d).  In such instances, a grant of service connection is warranted only when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  Id.  

 Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2011).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

Service connection is currently in effect for bilateral hearing loss, tinnitus, and a major depressive disorder.  

The Veteran's service treatment reports do not show any relevant complaints, treatment, or diagnoses.  The Veteran's separation examination report, dated in July 1957, shows that his head, ears, and neurological system were clinically evaluated as normal.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 2001 and 2011.  This evidence shows that the Veteran's medical history includes hypertension, chronic venous insufficiency, diabetes mellitus, a major depressive disorder, and obesity.  Two QTC audiometric examination reports, dated in 2006 and 2007, do not show that the Veteran complained of, or was diagnosed with, vertigo, or a loss of balance.  VA progress notes show that in November 2006, he reported sustaining a head injury after being punched.  There are many notations indicating that the Veteran's hypertension was first diagnosed in 1994.  He denied dizziness in January 2009.  Reports dated in 2010 and 2011 show that it was recommended that he lose weight and exercise.  A June 2011 report notes that the Veteran reported recently being in a motor vehicle accident.  See also June 2011 VA psychiatric examination report.  At that time, he also reported that he had recently fallen while going up his stairs.  The cause of the fall was not specified.  He was provided with an educational handout on fall prevention at home.  He had a normal "get up and go" test.  

The Board finds that the preponderance of the evidence shows that the Veteran does not have the claimed disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. §§ 1110  and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  As an initial matter, VA generally does not grant service connection for symptoms which have not been associated with trauma or a disease process.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In this case, there is no competent medical evidence to show that the Veteran has a chronic condition manifested by vertigo, or a loss of balance.  The Board therefore finds that the claimed condition is not shown.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  The Board further notes that there is no competent evidence linking vertigo, or a loss of balance, to the Veteran's service, or a service-connected disability.  See 38 C.F.R. §§ 3.303, 3.310.  In this regard, he apparently fell on one occasion in June 2011, however, there is no finding as to the cause of the fall, and as previously stated, there is no competent medical evidence to show that the Veteran has a chronic condition manifested by vertigo, or a loss of balance.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The issue on appeal is based on the contention that vertigo/loss of balance was caused by service, or was caused or aggravated by a service-connected disability.  To the extent that he may assert that he had relevant symptoms, his statements are competent evidence to show that he experienced these symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

However, competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; if the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to a veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In summary, the Veteran has not asserted that he has had ongoing symptoms since his service, rather, he asserts that the claimed disability was caused or aggravated by a service-connected disability.  However, he does not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis of vertigo, or a disorder manifested by a loss of balance, or to state whether such a disorder was caused by service, or caused or aggravated by a service-connected disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this case, the Veteran's service treatment reports and the post-service medical records do not show any relevant diagnosis.  The Board has determined that the claimed condition is not shown, and that there is no competent nexus opinion of record in support of the claim.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has vertigo/loss of balance that is related to his service, or to a service-connected disability.  

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b).  


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in November 2009.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  

The Veteran has not been afforded an examination.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifest during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

In this case, the service medical records do not show any relevant treatment for vertigo/loss of balance, and there is no competent and probative evidence to show that the Veteran has a chronic disorder manifested by vertigo/loss of balance, or that such a condition is related to the Veteran's service, or to a service-connected disability.   Given the foregoing, the Board finds that the standards of McLendon have not been met for this claim.  See also 38 C.F.R. § 3.159(c)(4) (2011); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).   

Simply stated, the Board finds that the service and post-service medical record provides evidence against this claim.  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

Service connection for vertigo with a loss of balance is denied.  


REMAND

In December 2009, the RO inter alia denied the Veteran's claim for an increased rating for service-connected major depressive disorder, evaluated as 20 percent disabling.  The Veteran appealed the issue of entitlement to an increased rating.  In July 2011, the RO granted the Veteran's claim, to the extent that it assigned a 40 percent rating, with an effective date of June 21, 2011.  In its July 2011 decision, the RO stated, "This decision represents a full grant of the benefit sought on appeal for this issue."  However, because this increase did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

Subsequent to the RO's July 2011 rating decision, additional medical evidence showing treatment for psychiatric symptoms has been received.  This evidence has not yet been reviewed by the RO in association with the increased rating claim.  

Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2011).  Therefore, the additional evidence must be referred to the RO for review and preparation of a SSOC, if a grant of the benefit sought is not made. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Readjudicate the Veteran's claim of entitlement to an increased rating for service-connected major depressive disorder, evaluated as 20 percent disabling prior to June 21, 2011, and as 40 percent disabling thereafter, with application of all appropriate laws and regulations, to include all evidence received after the June 2010 statement of the case.  If the decision remains adverse to the Veteran, furnish him with a supplemental statement of the case (SSOC) and afford a reasonable period of time within which to respond thereto.  A copy of this SSOC must be associated with the claims files.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


